Citation Nr: 0403249	
Decision Date: 02/05/04    Archive Date: 02/11/04

DOCKET NO.  99-18 831	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Boise, 
Idaho


THE ISSUE

Entitlement to service connection for a stomach disorder, 
including as secondary to service-connected temporomandibular 
joint injury residuals, pain, abscess of tooth #7 area.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

D. Orfanoudis, Counsel



INTRODUCTION

The veteran served on active duty from May 1984 to April 
1988.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from a May 1998 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in Boise, 
Idaho, that denied service connection for a stomach disorder.  
That rating decision also denied service connection for 
hearing loss, a right ankle disorder, and lumbar, thoracic, 
and cervical spine disorders, and the veteran perfected an 
appeal.  However, he withdrew these issues from appeal in 
February 2002.  See 38 C.F.R. § 20.204 (2003).  

In July 2001, the veteran requested a video-conference 
hearing before a Veterans Law Judge.  However, his request 
was withdrawn in February 2002.


REMAND

A remand is necessary to ensure that there is a complete 
record upon which to decide the veteran's claim.  VA's duty 
to notify and assist has been significantly expanded to 
include providing a medical examination or obtaining a 
medical opinion when such an examination or opinion is 
necessary to make a decision on a claim.  38 U.S.C.A. 
§ 5103A(d) (West 2002); 38 C.F.R. § 3.159(c)(4) (2003).

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2003).  Establishing service connection on a secondary basis 
requires evidence sufficient to show (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  38 C.F.R. § 3.310(a) (2003); Allen v. Brown, 
7 Vet. App. 439 (1995) (en banc), reconciling, Leopoldo v. 
Brown, 4 Vet. App. 216 (1993), and Tobin v. Derwinski, 2 Vet. 
App. 34 (1991).  

The veteran is currently service connected for 
temporomandibular joint injury residuals, pain, abscess of 
tooth #7 area.  He has asserted that his service-connected 
temporomandibular joint disorder has negatively impacted his 
ability to eat which has resulted in a current stomach 
disorder.  Although there is medical evidence of a 
temporomandibular joint disorder and recommendations that the 
veteran adhere to a soft food diet, there is no opinion of 
record as to whether he has a current stomach disorder that 
was either caused by or is aggravated by the service-
connected temporomandibular disability.  See Allen, 7 Vet. 
App. at 439.

In light of the foregoing, the veteran should be examined by 
VA, with the benefit of the entire claims folder to be 
considered in conjunction with the examination, so that an 
opinion may be rendered.

Accordingly, this claim is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC, for the following 
action:

1.  The veteran should be provided 
appropriate notification under the VCAA 
for his claim for service connection for 
a stomach disorder on a secondary basis.  
Such notice should 1) inform him about 
the information and evidence not of 
record that is necessary to substantiate 
the claim; 2) inform him about the 
information and evidence that VA will 
seek to provide; 3) inform him about the 
information or evidence that he is 
expected to provide; and 4) request or 
tell him to provide any evidence in his 
possession that pertains to the claim.

2.  The RO should ask the veteran to 
identify all medical care providers who 
have evaluated or treated him for his 
stomach disorder since his separation 
from service.  Obtain all records of any 
treatment reported by the veteran that 
have not already been associated with the 
claims folder.

3.  Thereafter, the RO should make 
arrangements with the appropriate VA 
medical facility for the veteran to be 
afforded a gastrointestinal examination.  
The claims file and a separate copy of 
this Remand must be made available to and 
reviewed by the examiner in conjunction 
with the examination.  The examination 
report must be annotated that the claims 
file was in fact reviewed in conjunction 
with the examination.  All tests that are 
deemed necessary should be conducted.  

The examiner is asked to provide an 
opinion as to whether it is at least as 
likely as not (50 percent or more 
likelihood) that any currently diagnosed 
stomach disorder had its onset during 
active service or is related to any in-
service disease or injury; or was caused 
or aggravated (worsening of an underlying 
condition versus a temporary flare-up of 
symptoms) by the veteran's service-
connected temporomandibular joint injury 
residuals, pain, abscess of tooth #7 
area, i.e., in that he reportedly 
swallows food that is not properly 
masticated and has been advised to adhere 
to a soft food diet.  

The examiner must provide a comprehensive 
report including a complete rationale for 
all opinions and conclusions reached, 
citing the objective medical findings 
leading to the examiner's conclusion.  

4.  The RO should review the claims 
folder and ensure that the foregoing 
development actions have been conducted 
and completed in full, and that no other 
notification or development action, in 
addition to those directed above, is 
required by the VCAA.  If further action 
is required, undertake it before further 
adjudication.

5.  Finally, the RO should readjudicate 
the veteran's claim on appeal.  If the 
benefit sought on appeal remains denied, 
provide the veteran and his 
representative a Supplemental Statement 
of the Case (SSOC).  An appropriate 
period of time should be allowed for 
response.

Thereafter, the case is to be returned to the Board, 
following applicable appellate procedure.  The veteran need 
take no action until he is so informed.  The veteran has the 
right to submit additional evidence and argument on the 
matter or matters the Board has remanded to the regional 
office.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.43 and 38.02.



	                  
_________________________________________________
	P.M. DILORENZO 
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).




